COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


THEODORE HABIB AYOUB,                           §
                                                                  No. 08-15-00380-CR
                                                §
                              Appellant,                             Appeal from the
                                                §
V.                                                                 243rd District Court
                                                §
THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                §
                               Appellee.                           (TC# 20140D01797)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed/modified to reflect a sentence of six months’ confinement, to run

concurrently with Appellant’s other cases. We therefore affirm the judgment of the trial court as

reformed/modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.